Citation Nr: 1708168	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-31 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypothyroidism, to include as due to herbicide exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the arms and legs (previously characterized as acute and subacute transient peripheral neuropathy), to include as due to herbicide exposure and as secondary to anemia (claimed as a vitamin B12 deficiency).

3.  Entitlement to service connection for tremors (claimed as Parkinson's disease), to include as due to herbicide exposure.

4.  Entitlement to service connection for a cervical spine disorder.

5.  Entitlement to service connection for a thoracolumbar spine disorder (claimed as severe arthritis, back and spine condition).

6.  Entitlement to service connection for a brain tumor (also claimed as a cyst located at the base of the brain).

7.  Entitlement to service connection for anemia (claimed as a vitamin B12 deficiency), to include as secondary to service-connected PTSD.

8.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

9.  Entitlement to service connection for bradycardia, to include as secondary to hypothyroidism.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Postek, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to February 1970 and from August 1976 to November 1976.  He also participated in the United States Air Force Reserve Officers' Training Corps (ROTC) Program while attending college between those periods of active duty service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, May 2013, and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held before the undersigned Veterans Law Judge in February 2016 as to the issues addressed in the January 2011 rating decision (tremors/Parkinson's disease and TDIU).  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence, along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  The Board notes that evidence was added to the claims file after that time, including additional VA treatment records for the adjudication of other claims; however, in light of the full grant of the benefit sought on appeal for the tremors/Parkinson's disease claim in this decision, there is no prejudice to the Veteran in proceeding with adjudication of the case as to that issue.  The Board also notes that it fulfilled the Veteran's representative's Privacy Act request in an October 2016 written response prior to final adjudication of this appeal.  See 38 C.F.R. §§ 1.577 and 20.1200 (2016).

In addition, the Veteran perfected appeals as to the remaining claims above as denied in the May 2013 and March 2014 rating decisions; he did not perfect an appeal as to the earlier effective date issues in the May 2013 rating decision.  His representative also requested additional time to submit evidence and argument in support of the appeal in lieu of a Board hearing.  See May 2013 and April 2014 notices of disagreement; August 2016 statements of the case; October 2016 substantive appeal (including representative request).  The AOJ certified those issues to the Board the following month, and as such, they are also before the Board at this time.

In December 2016, the Board granted a 30-day extension of time for the Veteran to submit additional argument and evidence based on his representative's request.  During the following month, his representative submitted a responsive written appellate brief with attached evidence, including a request to withdraw certain claims.  In that submission, he also requested that the Board assist the Veteran in the development of the remaining claims.

Finally, the Board notes that the Veteran has contended that the May 2013 rating decision contains clear and unmistakable error (CUE).  See May 2013 notice of disagreement.  Under 38 C.F.R. § 3.105(a), a prior final decision of the VA can be reversed or amended where the evidence establishes CUE in the decision; however, because the May 2013 rating decision is currently on appeal, it is not a final decision that could be subject to a CUE claim.  See Link v. West, 12 Vet. App. 39, 44-45 (1998) (holding that CUE claim does not exist, as a matter of law, where there is no prior final RO decision); see also Best v. Brown, 10 Vet. App. 322, 325 (1997).  Therefore, the issue of CUE in a rating decision is not on appeal before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypothyroidism, peripheral neuropathy of the arms and legs, anemia, hypertension, and bradycardia, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO denied service connection for hypothyroidism and peripheral neuropathy of the arms and legs (then characterized as acute and subacute transient peripheral neuropathy).  The Veteran did not perfect an appeal within the applicable time period.

2.  The evidence received since the July 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for hypothyroidism and peripheral neuropathy of the arms and legs (then characterized as acute and subacute transient peripheral neuropathy).

3.  The Veteran is presumed to have been exposed to herbicide agents during his service in the Republic of Vietnam from March 1968 to March 1969.

4.  The Veteran has been shown to currently have Parkinson's disease that has manifested to a compensable degree.

5.  On January 4, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative that he wanted to withdraw the appeal as to the issues of entitlement to service connection for a cervical spine disorder, a thoracolumbar spine disorder (claimed as severe arthritis, back and spine condition), and a brain tumor (also claimed as a cyst located at the base of the brain).


CONCLUSIONS OF LAW

1.  The July 2010 rating decision denying service connection for hypothyroidism and peripheral neuropathy of the arms and legs (then characterized as acute and subacute transient peripheral neuropathy) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  The evidence received since the July 2010 rating decision is new and material, and the claims for service connection for hypothyroidism and peripheral neuropathy of the arms and legs (then characterized as acute and subacute transient peripheral neuropathy) are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving reasonable doubt in favor of the Veteran, Parkinson's disease is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for withdrawal of the appeal for the issue of service connection for a cervical spine disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal for the issue of service connection for a thoracolumbar spine disorder (claimed as severe arthritis, back and spine condition) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

6.  The criteria for withdrawal of the appeal for the issue of service connection for a brain tumor (also claimed as a cyst located at the base of the brain) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Requests to Reopen

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

In a July 2010 rating decision, the RO denied service connection for hypothyroidism and peripheral neuropathy of the arms and legs (then characterized as acute and subacute transient peripheral neuropathy), finding that the Veteran did not have a current disability.  The Veteran expressed disagreement with that decision, but he did not perfect an appeal within the applicable time period.  Therefore, the July 2010 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also March 2011 written statement (Veteran indicated that he did not wish to pursue appeal following issuance of January 2011 statement of the case).

At the time of the July 2010 rating decision, the evidence of record included the Veteran's service treatment and personnel records, ROTC records, VA treatment records, and statements from the Veteran.

The evidence received since the July 2010 rating decision includes VA treatment records showing diagnoses of hypothyroidism and peripheral neuropathy, as well as an article to support the claimed link between the hypothyroidism and now service-connected PTSD.  See, e.g., VA treatment records from April 2011, June 2011, and November 2011; January 2017 representative written appellate brief with attachments.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claims (a current disability and a link between a current disorder and a service-connected disability), and could reasonably substantiate the claims were they to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claims for service connection for hypothyroidism and peripheral neuropathy of the arms and legs (then characterized as acute and subacute transient peripheral neuropathy) are reopened.


Service Connection - Parkinson's Disease

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.
A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including Parkinson's disease manifested to a compensable degree at any time after service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran and his representative have contended that his claimed disorder involving symptoms such as right-sided tremors and weakness should be presumed related to service because the disorder is analogous to or is actually Parkinson's disease.  See, e.g., February 2016 Bd. Hrg. Tr. at 4-6.  The Veteran's service personnel records show that he served in the Republic of Vietnam from March 1968 to March 1969.  As such, he is presumed to have been exposed to herbicide agents during this period of service.  Thus, the dispositive issue is whether the Veteran currently has Parkinson's disease.

The post-service evidence shows that the Veteran presented for VA treatment with complaints of a tremor in his right upper extremity that had been present for over 20 years but had increased in severity, among other things.  The assessment included a tremor of the right hand; the treatment provider noted possible causes.  See, e.g., VA treatment records from October 2010 (tremor of the right hand, but also has nystagmus; rule out (r/o) hypothyroidism thyroid-stimulating hormone (TSH) pending tremor apparent right hand) and November 2010 (assessment that vitamin B12 was very low and could be the source of the tremors, not the thyroid).  A January 2011 VA treatment record shows that the Veteran's vitamin B12 deficiency was improving with injections and that his TSH levels were slowly correcting on medication, but he still had tremors.

A November 2010 VA examiner diagnosed the Veteran with tremors, but determined that he had not been diagnosed with Parkinson's disease in the VA treatment records.  The Board finds that this opinion is inadequate, inasmuch as it does not consider the complete history of the development of the disorder, given the subsequent neurology findings discussed below.  Moreover, the determination appears to be based on the notations in the prior VA treatment records, rather than testing on the contemporaneous examination.

A November 2011 VA treatment record (neurology progress note) shows an impression of peripheral neuropathy - vitamin B12 deficiency and unilateral tremors - early Parkinsonism, with a notation for a prescription for Sinemet (Carbidopa-Levodopa).  See, e.g., Parkinson's disease, Mayo Clinic, http://www.mayoclinic.org/diseases-conditions/parkinsons-disease/expert-answers/parkinsonism/faq-20058490 (reviewed March 2017) (defining parkinsonism as any condition that causes a combination of the movement abnormalities seen in Parkinson's disease and explaining that not everyone who has parkinsonism has Parkinson's disease).  A November 2011 VA prescription printout shows that the Veteran filled a prescription for Carbidopa-Levodopa that same month; the printout shows that the medication was for Parkinson's disease.

A November 2015 VA treatment record shows that the Veteran had a mild tremor on examination; the assessment was Parkinson's disease, which was added to the VA problem list.  See January 2016 VA problem list.  A December 2015 VA treatment record (neurology progress note) shows that the Veteran was given Sinemet and Ropinirole for a few months with no noticeable difference in his right hand tremors.  On examination, he had right and left resting pill-rolling tremors.  The assessment was related to cervical radiculopathy, peripheral neuropathy, and low back pain.

In an April 2016 written report, a private neurologist (Dr. W.G.) noted that the Veteran presented with a resting tremor involving the right arm consistent with the diagnosis of Parkinson's disease.  The Veteran had reported that he began to notice an occasional tremor about 25 years ago, primarily when using the right extremity.  Dr. W.G. determined that a formal diagnosis could be established based upon his clinical presentation (which included a finding of right hand fingers independently involved with pill-rolling and a resting tremor involving the right arm), the history obtained, and the records reviewed.  In so finding, he noted the Veteran's other medical problems, including those of the neck and lower back (noted to be described as arthritis) and neuropathy, as well as his thyroid replacement medication and vitamin B12 pills.  In other words, this opinion provides a definitive diagnosis of Parkinson's disease related to the symptomatology in the Veteran's right arm that is separate from his other current medical problems.  The Board finds that this opinion is probative, as it is based on a review of the medical evidence, as well as on an evaluation during which a history was solicited from the Veteran, and is supported by adequate rationale.

Based on the foregoing, the Board concludes that there is a reasonable doubt as to whether the Veteran currently has Parkinson's disease.  In addition, the record shows that this disorder has manifested to a compensable degree, including consideration of the symptoms discussed by Dr. W.G.  See 38 C.F.R. § 4.124a, introduction and Diagnostic Codes 8004, 8199-8103 (codesheet designation); see also VA Adjudication Procedures Manual (M21-1) III.iv.4.G.8.a-c (defining Parkinson's disease and signs and symptoms; indicating same rating guidance for multiple sclerosis should be used).  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for Parkinson's disease on a presumptive basis under 38 C.F.R. § 3.309(e) is warranted. 


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  

In this case, the Veteran withdrew the appeal for the issues of service connection for a cervical spine disorder, a thoracolumbar spine disorder, and a brain tumor through his authorized representative in a January 2017 written statement.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

New and material evidence having been received, the claim for service connection for hypothyroidism is reopened.

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the arms and legs (previously characterized as acute and subacute transient peripheral neuropathy) is reopened.

Entitlement to service connection for Parkinson's disease is granted.

The appeal as to the issue of service connection for a cervical spine disorder is dismissed.

The appeal as to the issue of service connection for a thoracolumbar spine disorder (claimed as severe arthritis, back and spine condition) is dismissed.

The appeal as to the issue of service connection for a brain tumor (also claimed as a cyst located at the base of the brain) is dismissed.



REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's remaining claims.  Specifically, it appears that there may be outstanding, relevant private treatment records, as detailed in the directives below.

In addition, a May 2013 VA opinion was obtained for the hypothyroid and bradycardia claims, and the Veteran was provided a January 2014 VA examination for the hypertension and anemia/vitamin B12 claims.

Regarding the hypothyroidism claim, the Veteran has contended that his hypothyroidism began in service, including as a result of his in-service herbicide agent exposure.  He has also asserted that the disorder is secondary to his service-connected PTSD.  See, e.g., March 2011 and May 2011 written statements; January 2017 written appellate brief.  The post-service evidence shows that he reported going to a private doctor around 2006/2008 where he was told he had hypothyroidism.  See April 2010 written statement; October 2010 VA treatment record (new patient visit where Veteran reported history of diagnosis of hypothyroidism, refused medication four years ago on outside).  The VA treatment records show that the Veteran has been diagnosed and treated for hypothyroidism.  See, e.g., April 2011 VA treatment record.

The May 2013 VA examiner determined that the Veteran's hypothyroidism was less likely than not caused by, a result of, or aggravated by the service-connected PTSD.  In so finding, the examiner explained that hypothyroidism can result from a defect anywhere in the hypothalamic-pituitary-thyroid axis, and provided the common and less common causes of the disorder based on the internal body process.  The examiner further explained that PTSD was not known in the medical literature consensus to be either a cause or risk factor for hypothyroidism.  However, the opinion does not address the Veteran's contention that the disorder may be related to his herbicide exposure in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155 (1997) (when claimed disability is not included as presumptive disorder, veteran may nevertheless establish service connection based on Agent Orange exposure with evidence of actual direct causation).   In addition, the Veteran's representative has specifically requested that this issue be remanded to have a VA examiner consider the medical articles submitted with the January 2017 written appellate brief.

Moreover, the bradycardia claim remains inextricably intertwined with the hypothyroidism claim, and a remand is therefore required.

Regarding the anemia/vitamin B12 claim, the Veteran has contended that he is uncertain when this disorder first manifested or why; his representative has indicated that it is secondary to his service-connected PTSD. See, e.g., December 28, 2011, written statement; January 2017 written appellate brief.  The VA treatment records show that the Veteran has been diagnosed with and treated for a vitamin B12 deficiency.  See, e.g., VA treatment records from November 2010, December 2010, January 2011, June 2011, and January 2013.

The January 2014 VA examiner diagnosed the Veteran with a vitamin B12 deficiency found on routine labs (noted to be a nutritional deficiency condition), now normal with supplements, with no anemia or hematologic or lymphatic condition.  The examiner determined that the claimed disorder was less likely than not caused by the claimed in-service injury, event, or illness.  In providing this opinion, the examiner noted that the Veteran's service treatment records showed no evidence of anemia and indicated that he did not currently have anemia.  However, it is unclear if she considered the complete history of the development of the disorders, inasmuch as the examination request asked the examiner to consider only the period of active duty service from August 1976 to November 1976.  In addition, an opinion is needed to address the claim on a secondary basis. 

Regarding the hypertension claim, the Veteran has contended that he is uncertain when this disorder manifested; his representative has indicated that his blood pressure began to increase notably during service.  The Veteran has also contended that his hypertension is secondary to his service-connected PTSD.  See, e.g., December 28, 2011, written statement; January 2017 written appellate brief.  The VA treatment records show that he has been diagnosed with hypertension.  See, e.g., November 2015 VA treatment record and January 2016 VA problem list (added hypertension in November 2015 after an earlier listing of elevated blood pressure without diagnosis of hypertension).

The January 2014 VA examiner noted the diagnosis of elevated blood pressure without hypertension and determined that the claimed disorder was less likely than not caused by the claimed in-service injury, event, or illness.  In providing this opinion, the examiner noted that the Veteran's service treatment records showed no evidence of hypertension while on active duty and indicated that he did not fit the VA definition of hypertension.  Although the examiner addressed questions related to the current disorder, it is unclear if she considered the complete history of the development of the disorders, inasmuch as the examination request asked the examiner to consider only the period of active duty service from August 1976 to November 1976.  In addition, the Veteran now appears to have been diagnosed with hypertension since the examination, and an opinion is needed to address this finding, as well as the Veteran's claim on a secondary basis.

Based on the foregoing, some medical questions remain regarding the etiology of some of the Veteran's claimed disorders.  Therefore, additional VA medical opinions are needed.

Regarding the peripheral neuropathy claim, the Veteran has not been afforded a VA examination.  He has contended that his peripheral neuropathy is related to his in-service herbicide agent exposure or his claimed vitamin B12 deficiency.  See, e.g., September 2012 written statement; January 2017 written appellate brief.  The VA treatment records show that the Veteran has been diagnosed with peripheral neuropathy, and these records also suggest that this disorder is linked to his vitamin B12 deficiency.  See, e.g., VA treatment records from June 2011 (nerve conduction study), August 2011, February 2015, and December 2015.  In addition, the Veteran's in-service herbicide agent exposure is presumed based on the nature of his service.  Therefore, a VA examination and medical opinion are needed.

Regarding the TDIU claim, as the AOJ's decision as to the initial evaluation and effective date assigned for the now-service connected Parkinson's disease and the outcome of the remaining service connection claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and a remand is required.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed hypothyroidism, peripheral neuropathy of the arms and legs, anemia/vitamin B12 deficiency, hypertension, and bradycardia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any additional non-VA treatment.  See, e.g., April 2010 written statement (Veteran reported that had seen a Dr. T.C. in 2008 for a physical evaluation when discussing his hypothyroidism).  It appears that any previously submitted authorization forms have since expired.

The AOJ should also secure any outstanding, relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current peripheral neuropathy of the arms and legs that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that his peripheral neuropathy is related to his in-service herbicide agent exposure or his claimed vitamin B12 deficiency.  See, e.g., September 2012 written statement; January 2017 written appellate brief.  

VA has acknowledged that he served in Vietnam from March 1968 to March 1969.  The VA treatment records show that the Veteran has been diagnosed with peripheral neuropathy, and these records also suggest that this disorder is linked to his vitamin B12 deficiency.  See, e.g., VA treatment records from June 2011 (nerve conduction study), August 2011, February 2015, and December 2015.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy of the arms and legs that manifested in or is otherwise related to the Veteran's military service, including his exposure to herbicide agents while serving in Vietnam (notwithstanding the fact that such an association may not be presumptive).

The examiner should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by anemia/vitamin B12 deficiency.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.   After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hypothyroidism that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the May 2013 VA medical opinion.

The Veteran has contended that his hypothyroidism began in service, including as a result of his in-service herbicide agent exposure.  He has also asserted that the disorder is secondary to his service-connected PTSD.  See, e.g., March 2011 and May 2011 written statements; January 2017 written appellate brief.  

VA has acknowledged that the Veteran served in Vietnam from March 1968 to March 1969.  The post-service evidence shows that he reported going to a private doctor around 2006/2008 where he was told he had hypothyroidism.  See April 2010 written statement; October 2010 VA treatment record (new patient visit where Veteran reported history of diagnosis of hypothyroidism, refused medication four years ago on outside).  The VA treatment records show that the Veteran has been diagnosed and treated for hypothyroidism.  See, e.g., April 2011 VA treatment record.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypothyroidism manifested in or is otherwise related to his military service, including his exposure to herbicide agents while serving in Vietnam (notwithstanding the fact that such an association may not be presumptive).

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the Veteran's service-connected PTSD.

In providing this additional opinion, the examiner is asked to consider and discuss the Veteran's contentions, including the article submitted by his representative in January 2017 (Exhibit G) to suggest a link between PTSD and physical illness.  See also May 2013 VA medical opinion.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current anemia/vitamin B12 deficiency and hypertension that may be present.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the January 2014 VA examination report.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(a)  Regarding the anemia/vitamin B12 deficiency claim, the Veteran has contended that he is uncertain when this disorder first manifested or why; his representative has asserted that it is secondary to his service-connected PTSD. See, e.g., December 28, 2011, written statement; January 2017 written appellate brief.  The VA treatment records show that the Veteran has been diagnosed with and treated for a vitamin B12 deficiency.  See, e.g., VA treatment records from November 2010, December 2010, January 2011, June 2011, and January 2013.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has anemia/vitamin B12 deficiency manifested in or is otherwise related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the Veteran's service-connected PTSD.

In providing this additional opinion, the examiner is asked to consider and discuss the Veteran's contentions, including the article submitted by his representative in January 2017 (Exhibit D) to suggest a link between PTSD/chronic stress and the decrease of vitamin B12.  See also January 2014 VA examination report.

(b)  Regarding the hypertension claim, the Veteran has contended that he is uncertain when this disorder manifested; his representative has asserted that his blood pressure began to increase notably during service.  He has also contended that his hypertension is secondary to his service-connected PTSD.  See, e.g., December 28, 2011, written statement; January 2017 written appellate brief.  The VA treatment records show that he has been diagnosed with hypertension.  See, e.g., November 2015 VA treatment record and January 2016 VA problem list (added hypertension in November 2015 after an earlier listing of elevated blood pressure without diagnosis of hypertension).

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension that manifested in or is otherwise related to his military service, including any in-service symptomatology and his exposure to herbicide agents while serving in Vietnam (notwithstanding the fact that such an association may not be presumptive).

The examiner should also state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused by or permanently aggravated by the Veteran's service-connected PTSD.

In providing this additional opinion, the examiner is asked to consider and discuss the Veteran's contentions, including the information and article submitted by his representative in January 2017 (Exhibits A, B) regarding hypertension.  See also January 2014 VA examination report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the above actions and after effectuating the grant of service connection for Parkinson's disease in this decision, the AOJ should conduct any other indicated development.  Further development may include additional development for the TDIU claim if it remains in appellate status.

6.  The case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


